Citation Nr: 1311484	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  09-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected lumbosacral strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision by the RO.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the record shows that the Veteran was last afforded a VA examination in June 2008.  The most recent VA treatment records date from February 2009 and do not address the Veteran's low back disability other than recording his complaints of back pain.  

Hence, there is no information to determine the current severity of the service-connected disability.  A remand is necessary in order to obtain a examination and any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he identify all sources of treatment for the service-connected low back disability since February 2009 and to provide him with releases to enable VA to obtain records from any private health care providers.  Copies of all identified records should be obtained and associated with the record.  Copies of any outstanding VA treatment records also should be obtained.  

If any identified records are not obtained, this should be documented in the claims file, and the Veteran should be notified so that he can obtain them.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected low back disability.  The examiner should record all symptoms and functional effects of the Veteran's lumbosacral strain, including ranges of motion before and after repetition. All findings should be recorded in the report of examination.

3.  After completing all indicated development, the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a full responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


